Luke, J.
1. The court did not err in sustaining the objections to testimony, as complained of in the fourth, fifth, and sixth grounds of the ■ motion for a new trial.
2. The charge of the court, when read as a whole, fully and fairly submitted the issue's raised by the pleadings. There was evidence au- . thorizing the verdict; and the verdict having the approval of the trial judge, it was not error, for any of the reasons assigned, to overrule the motion for a new trial.

Judgment affirmed.


Wade, O. J., and Jenhins, J., concur.